                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 1 of 7 Page ID #:1



                     1   MALCOLM S. MCNEIL (SBN 109601)
                         ARENT FOX LLP
                     2   555 West Fifth Street, 48th Floor
                         Los Angeles, CA 90013-1065
                     3   Telephone: 213.629.7400
                         Facsimile: 213.629.7401
                     4   Email: malcolm.mcneil@arentfox.com
                         Attorneys for Petitioners Trajkovski Invest AB,
                     5   a Swedish Corporation, et al.
                     6
                     7                            UNITED STATES DISTRICT COURT
                     8           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                     9
                         Trajkovski Invest AB, a Swedish              Case No. 2:21-cv-04246
                    10   Corporation, OPK Holding AB, a Swedish
                         Corporation, Linden Invent AB, a Swedish     PETITION FOR RECOGNITION
                    11   Corporation, CapMate Aktiebolag, a           AND ENFORCEMENT OF
                         Swedish Corporation, Christian Ask, an       FOREIGN ARBITRAL AWARD
                    12   individual, Christian Månsson, an            UNDER 9 U.S.C. § 207
                         individual, Granitor Invest AB, a Swedish
                    13   Corporation, Jimmie Landerman, an            REDACTED
                         individual, Johan Kjell, an individual,
                    14   Jussi Ax, an individual, LMK Forward         Unredacted Document To Be
                         AB, a Swedish Corporation, LUSAM             Filed Under Seal
                    15   Invest AB, a Swedish Corporation, Martin
                         Bengtsson, an individual, Midroc Finans
                    16   AB, a Swedish Corporation, Muirfield
                         Ventures AB, a Swedish Corporation,
                    17   Råsunda Förvaltning Aktiebolag, a
                         Swedish Corporation, Expassum Holding
                    18   AB, a Swedish Corporation,
                    19
                                           Petitioners,
                    20
                                v.
                    21
                         I.Am.Plus Electronics, Inc., a Delaware
                    22   corporation,
                    23                     Respondent.
                    24

                    25
                    26

                    27

                    28
A RENT F OX LLP
                                                                           PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
                         CASE NO. 2:21-cv-04246
   LOS A NG EL ES                                                                   OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 2 of 7 Page ID #:2



                     1            The parties involved in this matter previously came before this Court
                     2   regarding an earlier Petition for Recognition of Foreign Arbitral Award (“First
                     3   Petition”).1 The gravamen of the First Petition was Petitioners’ request for an order
                     4   enforcing a separate, interim award compelling musical artist will.i.am’s company,
                     5   I.Am.Plus Electronics, Inc. (“i.am +” or “Respondent”), to pay for its half of fees
                     6   related to the parties’ arbitration before the Arbitration Institute of the Stockholm
                     7   Chamber of Commerce (the “SCC”). On May 7, 2020, this Court granted the First
                     8   Petition and ordered enforcement of the interim arbitral award (“Interim Award”).2
                     9   Petitioners have subsequently participated in a full-scale arbitration, the Tribunal
                    10   issued an award in favor of Petitioners, and Petitioners now make this application
                    11   for enforcement of the final award.
                    12                                         INTRODUCTION
                    13            On New Years’ Eve, 2017, Respondent agreed to buy the start-up technology
                    14   company Earin AB (“Earin”) from a group of Swedish technology start-up
                    15   entrepreneurs and investors (“Petitioners”). Earin was a one of the world’s first
                    16   manufacturers of wireless Bluetooth headphones – and a promising new piece to
                    17   i.am +’s portfolio of wearable products. Yet the deal quickly fell through after
                    18   Respondent failed to pay the confidential purchase price, and was officially
                    19   terminated in April 2019. Thereafter, Petitioners banded together and filed an
                    20   arbitration claim for damages against Respondent in Sweden.
                    21            The Earin Share Purchase Agreement (“Agreement”), signed by Petitioners
                    22   and Respondent, notes that “any dispute…arising out of or in connection with this
                    23   Agreement…shall be finally settled by arbitration administered by the [SCC].
                    24   Pursuant to Section 27.1 of the Agreement, the parties subsequently participated in a
                    25   full-scale arbitration, by way of video conference, from May 5-7, 2020 and May 15,
                    26

                    27   1
                             Case No. 2:20-cv-00152-ODW-JEM, Trajkovski Invest AB, et al. v. I.Am.Plus Electronics, Inc.
                         2
                             Case No. 2:20-cv-00152, Dkt. No. 47.
                    28
A RENT F OX LLP
                                                                                  PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                           2                OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 3 of 7 Page ID #:3



                     1   2020; and the Tribunal ordered Respondent to pay Petitioners.
                     2          The Petitioners now ask this Court to recognize and enforce the judgment
                     3   against Los Angeles-based Respondent.
                     4                                         PARTIES
                     5           1.      At all times mentioned herein, Petitioners were and are all Swedish
                     6    citizens. Petitioners were and are individuals residing in the nation of Sweden, or
                     7    corporations incorporated under Swedish law with their principal places of
                     8    business in the nation of Sweden.
                     9           2.      Petitioners are informed and believe that at all times mentioned herein
                    10    Respondent I.Am.Plus Electronics, Inc. is a Delaware corporation with its principal
                    11    place of business at 809 N. Cahuenga Blvd, Los Angeles, CA 90038. Respondent
                    12    was founded by William James Adams, also known as will.i.am, a professional
                    13    rapper, singer, songwriter, record producer, and founder and lead member of the
                    14    music group The Black Eyed Peas.
                    15           3.      Petitioner Trajkovski Invest AB is a Swedish company with its
                    16    principal place of business in Ursulavägen 7, 218 53 Klagshamm, Sweden. This
                    17    entity is owned by Kiril Trajkovski, an individual who is one of the three founders
                    18    of Earin AB, a Swedish company.
                    19           4.      Petitioner OPK Holding AB is a Swedish company with its principal
                    20    place of business in Grimsbygatan 24, 211 20 Malmö, Sweden. This entity is owned
                    21    by Per Sennström, one of the three founders of Earin AB, a Swedish company.
                    22
                                 5.      Petitioner Lindén Invent AB is a Swedish company with its principal
                    23
                          place of business in Gyavägen 38 A, 236 37 Höllviken, Sweden. This entity is owned
                    24
                          by Olle Lienén, one of the three founders of Earin AB, a Swedish company.
                    25
                                 6.      Petitioner CapMate Aktiebolag is a Swedish company with its
                    26
                          principal place of business in Björkvallavägen 2 A, 2 tr, 194 77 Upplands Väsby,
                    27
                          Sweden.
                    28
A RENT F OX LLP
                                                                             PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                      3                OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 4 of 7 Page ID #:4



                     1           7.      Petitioner Christian Ask is an individual residing in Lund, Sweden.
                     2           8.      Petitioner Christian Månsson is an individual residing in
                     3    Löddeköpinge, Sweden.
                     4           9.      Petitioner Granitor Invest AB is a Swedish company with its principal
                     5    place of business in Box 3002 169 03 Solna, Sweden.
                     6           10.     Petitioner Jimmie Landerman is an individual residing in Limhamn,
                     7    Sweden.
                     8           11.     Petitioner Johan Kjell is an individual residing in Skarpnäck, Sweden.
                     9           12.     Petitioner Jussi Ax is an individual residing in Åre, Sweden.
                    10           13.     Petitioner LMK Forward AB is a Swedish company with its principal
                    11    place of business in Box 2025, 220 02 Lund, Sweden.
                    12
                                 14.     Petitioner LUSAM Invest AB is a Swedish company with its principal
                    13
                          place of business in Erik Dahlbergsallén 15, 115 20 Stockholm, Sweden.
                    14
                                 15.     Petitioner Martin Bengtsson is an individual residing in Helsingborg,
                    15
                          Sweden.
                    16
                                 16.     Petitioner Midroc Finans AB is a Swedish company with its principal
                    17
                          place of business in Box 3002 169 03 Solna, Sweden.
                    18
                                 17.     Petitioner Muirfield Ventures AB is a Swedish company with its
                    19
                          principal place of business in Kungsgatan 6, 252 21 Helsingborg, Sweden.
                    20
                                 18.     Petitioner Råsunda Förvaltning Aktiebolag is a Swedish company
                    21
                          with its principal place of business in Skogbacken 20, plan 4, 172 41 Sundbyberg,
                    22
                          Sweden.
                    23
                                 19.     Petitioner Expassum Holding AB is a Swedish company with its
                    24
                          principal place of business in Box 592, 114 11 Stockholm, Sweden.
                    25
                                                    JURISDICTION AND VENUE
                    26
                                 20.     This Court has original jurisdiction over the parties pursuant to 9
                    27
                          U.S.C. § 203, since the action arises under the Convention on the Recognition and
                    28
A RENT F OX LLP
                                                                            PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                      4               OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 5 of 7 Page ID #:5



                     1    Enforcement of Arbitral Awards (“the New York Convention”; 21 U.S.T. 2517).
                     2    Both the United States and Sweden are parties to the Convention.
                     3           21.     The Court also has subject-matter jurisdiction pursuant to 28 U.S.C. §
                     4    1331 over Petitioners’ cause of action.
                     5           22.     This Court also has diversity jurisdiction over the parties pursuant to 28
                     6    U.S.C. § 1332(a). Petitioners are all citizens of Sweden and Respondent is a citizen
                     7    of California and Delaware. The amount in controversy exceeds $ 75,000, based on
                     8    a confidential amount of damages alleged by Petitioners in the Swedish arbitration
                     9    as well as a confidential judgment issued by the Arbitral Tribunal.
                    10           23.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and 9
                    11    U.S.C. § 204, as Respondent has its principal place of business in 809 N. Cahuenga
                    12    Blvd., Los Angeles, California 90038, and is subject to general jurisdiction in
                    13    California.
                    14                               FACTUAL ALLEGATIONS
                    15           24.     Earin is a limited liability company organized under the laws of
                    16    Sweden and is engaged in the business of creating high fidelity audio devices. Earin
                    17    produces the Earin M-1 and Earin M-2 wireless ear buds. All seventeen Petitioners
                    18    collectively owned all the shares of Earin prior to entering into the Agreement with
                    19    Respondent.
                    20           25.     On December 31, 2017, Respondent and all seventeen Petitioners
                    21    entered into the Agreement. A copy of the Agreement is attached hereto as
                    22    Exhibit 1 and filed under seal. Section 27.1 of the Agreement states that “[a]ny
                    23    dispute...arising out of or in connection with this Agreement...shall be finally
                    24    settled by arbitration administered by the [SCC].” Section 26 of the Agreement
                    25    states that “[t]his Agreement shall be governed by and construed in accordance
                    26    with Swedish substantive law, except for the Swedish Sale of Goods Act.” Section
                    27    27.3 of the Agreement notes that “[t]he place of arbitration shall be Malmö,
                    28    Sweden. The language to be used in the arbitration proceedings shall be English.”
A RENT F OX LLP
                                                                              PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                       5                OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 6 of 7 Page ID #:6



                     1           26.     On May 23, 2019, Petitioners initiated arbitration proceedings before
                     2    the SCC. A copy of this pleading and its corresponding appendixes are attached
                     3    hereto as Exhibit 2 and filed under seal. Under Section 27.3 of the Share Purchase
                     4    Agreement, the parties agreed that “all information disclosed in the course of such
                     5    [arbitral] proceedings as well as the proceedings in themselves and the contents of
                     6    any decision or award made shall constitute confidential information.”
                     7           27.     On July 3, 2019, Respondent filed an Answer. A copy of this pleading
                     8    is attached hereto as Exhibit 3 and is filed under seal. In the Answer, Respondent
                     9    agreed to the application of the SCC Arbitration Rules.
                    10           28.     Pursuant to Section 27.1 of the Agreement, the parties subsequently
                    11    participated in a full-scale arbitration, by way of video conference, from May 5-7,
                    12    2020 and May 15, 2020.
                    13          29.    Petitioners requested the Tribunal award $22,027,016, plus costs and
                    14   interest.
                    15          30.    Respondents requested the Tribunal i) deny Petitioners’ claims, ii)
                    16   order Petitioners to pay Respondents’ arbitration legal costs and expenses, with
                    17   interest; and iii) declare Petitioners liable for all fees and expenses of the arbitrators
                    18   and SCC, and iv) order the Petitioners to reimburse Respondent for all fees and costs
                    19   paid by the Respondent.
                    20          31.    On June 12, 2020, the Tribunal issued its Final Award (“Award”) in
                    21   favor of Petitioners and against Respondent in the amount of $520,234. The Tribal
                    22   also ordered Petitioners to pay Respondent “compensation for its costs related to the
                    23   arbitration in an amount of SEK 2,000,000, together with interest.” SEK 2,000,000 is
                    24   approximately $241,690. Therefore, under the terms of the Award, Respondent owes
                    25   Petitioners $278,544 plus interest. A copy of the Award is attached hereto as Exhibit
                    26   4 and is filed under seal, pursuant to Section 27 of the Agreement requiring the
                    27   contents of the Award to remain confidential.
                    28
A RENT F OX LLP
                                                                              PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                       6                OF FOREIGN ARBITRAL AWARD
                    Case 2:21-cv-04246-AB-AFM Document 1 Filed 05/20/21 Page 7 of 7 Page ID #:7



                     1                                         PRAYER
                     2          Petitioners pray for:
                     3          A.       Confirmation and entry of judgment upon the Award;
                     4          B.       An Order directing issuance of attachment against Respondent’s
                     5    assets in accordance with the procedures authorized by the law of the State of
                     6    California, as authorized by Fed. R. Civ. P. 64; and
                     7          C.       Payment of reasonable attorneys’ fees related to preparation and filing
                     8    of this Petition; and
                     9          D.       Other and further relief as the Court may in its discretion grant
                    10    Petitioners.
                    11

                    12
                         DATED: May 20, 2021                       ARENT FOX LLP
                    13
                    14                                          By:   /s/ Malcolm S. McNeil
                                                                  MALCOLM S. MCNEIL
                    15                                            Attorneys for Petitioners
                    16

                    17

                    18
                    19

                    20
                    21

                    22

                    23
                    24

                    25
                    26

                    27

                    28
A RENT F OX LLP
                                                                             PETITION FOR RECOGN. & ENFORCEMENT
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:21-cv-04246                      7                OF FOREIGN ARBITRAL AWARD
